Citation Nr: 1823229	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  11-22 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for traumatic arthritis of the left knee status post total knee replacement, excluding the period from April 1, 2008 through April 30, 2009.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from October 1974 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  This case was before the Board in March 2016 and November 2017, when it was remanded for additional development.  The case has been returned to the Board at this time for further appellate review.  


FINDINGS OF FACT

The Veteran was aware of the scheduled January 2018 VA examination respecting his left knee disability and indicated that he would not appear for that examination without good cause.  


CONCLUSION OF LAW

The appeal must be denied.  38 U.S.C. § 501 (2012); 38 C.F.R. § 3.655 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  With respect to the claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.

Service connection was established for a left knee disability in an October 1976 rating decision.  The Veteran filed a claim for an increase for that disability in July 2008 and the Agency of Original Jurisdiction (AOJ) granted an increase in a June 2009 rating decision.  In March 2010, the AOJ received a claim for an increase in his left knee disability rating.  This could alternatively be viewed as a notice of disagreement with the June 2009 rating decision.  Such distinction does not matter in this case because in any event, this case derives from a claim for an increase, not from an original claim.

In the November 2017 remand, the Board determined that, based on the Veteran's statements that his left knee disability had worsened since his last VA examination, a remand was necessary in order to obtain another VA examination of his left knee disability so as to ascertain the current severity of that disability.  The AOJ scheduled the Veteran for a VA examination of his left knee disability in January 2018.  

In a January 2018 statement, the Veteran indicated in pertinent part as follows:  

At this time, I'm not of the mind to continue with commuting to doctor appointments only to be told months, sometimes years later that additional exam need[s] to [be] scheduled for further consideration.  I will continue to manage my day to day aches and pains [without] having to supply the V.A. [with] this evidence.  [Please] consider this my final request for help on this matter.

The Board notes that when a claimant is scheduled for an examination in conjunction with a claim for increase, and the claimant fails to report for that scheduled examination without good cause, the claim for increase shall be denied.  See 38 C.F.R. § 3.655 (2017).  

Based on the foregoing, the Board finds that the Veteran was aware of the scheduled January 2018 VA examination with respect to his left knee disability; he further indicated-without providing good cause-that he was no longer going to attend VA examinations in conjunction with his claim for increased evaluation.  Consequently, as the Veteran was scheduled for an examination in conjunction with his claim for increased evaluation for his left knee disability and he failed to report for that examination without good cause, the Board is bound by the law to deny the claim for increased evaluation.  

Accordingly, the Veteran's claim for increased evaluation for his left knee disability is denied in this case.  See 38 C.F.R. § 3.655; see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is a "two-way street.").  


ORDER

An evaluation in excess of 30 percent for traumatic arthritis of the left knee status post total knee replacement, excluding the period from April 1, 2008 through April 30, 2009, is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


